UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 13-4715


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

QUINTON ANTONIO WALL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00452-WO-1)


Submitted:   April 28, 2014                      Decided:    May 7, 2014


Before GREGORY   and    DIAZ,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, Winston-Salem, North Carolina, for
Appellant.    Clifton Thomas Barrett, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Quentin       Antonio    Wall       appeals    the     ninety-eight-month

sentence imposed by the district curt following his guilty plea

to    distribution        of   cocaine      base,    in     violation      of     21     U.S.C.

§ 841(a)(1) (2012).            Wall’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), concluding there

are    no    meritorious       grounds       for    appeal     but       questioning       the

procedural reasonableness of Wall’s sentence.                        Wall was notified

of his right to file a supplemental pro se brief but has not

done so.      Following careful review of the record, we affirm.

              Wall       asserts      that    the     district           court     did      not

adequately         address      his      mitigating          sentencing           arguments,

including that he normally dealt in powder cocaine and that the

court placed undue weight on his criminal history.                               The record

belies Wall’s claim.               In sentencing Wall, the district court

followed     all     necessary     procedural        steps,    properly          calculating

the Guidelines range, considering the 18 U.S.C. § 3553(a) (2012)

factors      and      the      parties’       arguments,           and     providing        an

individualized assessment based on the facts presented.                                    See

Gall    v.    United      States,      552 U.S. 38,     51    (2007).             Wall’s

below-Guidelines sentence is presumed substantively reasonable

on    appeal,      and    he   has    not     met    his     burden       to     rebut    this

presumption.         United States v. Susi, 674 F.3d 278, 289 (4th Cir.

2012); United States v. Montes-Pineda, 445 F.3d 375, 379 (4th

                                              2
Cir. 2006).     Thus, we conclude the district court did not abuse

its discretion in sentencing Wall.         See Gall, 552 U.S. at 51.

            In accordance with Anders, we have reviewed the record

and have found no meritorious grounds for appeal.              We therefore

affirm the district court’s judgment.            This court requires that

counsel inform Wall, in writing, of the right to petition the

Supreme Court of the United States for further review.               If Wall

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.              Counsel’s

motion must state that a copy thereof was served on Wall.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     3